IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 543
                              :
REAPPOINTMENTS TO INTERBRANCH : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL :
AND ETHNIC FAIRNESS           :




                                       ORDER

PER CURIAM
         AND NOW, this 30th day of October, 2020, the following members are hereby

reappointed to the Interbranch Commission for Gender, Racial and Ethnic Fairness for a

term of two years, commencing December 31, 2020:



                    The Honorable Kim Berkeley Clark, Allegheny County

                    The Honorable Deborah E. Curcillo, Dauphin County

                    The Honorable Timothy K. Lewis (Ret.), Allegheny County

                    Katherine J. Gomez, Esquire, Philadelphia

                    Jessie L. Smith, Esquire, Dauphin County

                    Catherine Volponi, Esquire, Allegheny County